Citation Nr: 1428027	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from January 1965 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 brief from the Veteran's representative that has been reviewed by the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 



FINDINGS OF FACT

1.  The Veteran did not have exposure to Agent Orange or other herbicide agents during his military service.

2.  The Veteran's current type II diabetes mellitus did not manifest in service or within one year thereafter and is not related to his military service.



CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter sent from the RO to the Veteran in February 2010.  This letter satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, the February 2010 VCAA letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, with regard to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice for the issue on appeal prior to the April 2010 rating decision.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records, and private medical evidence as identified by the Veteran.  The RO also requested that the National Personnel records Center (NPRC) verify whether the Veteran served in Vietnam, and a response was received in February 2010.  For his part, the Veteran has submitted personal statements, argument from his representative, and private medical evidence.  He has not identified any additional, outstanding evidence that is relevant to his claim being decided herein.  

In a May 2014 brief, the Veteran's representative requested that the Board secure deck logs to confirm docking of the USS Wiltsie in Da Nang Harbor between November 1967 and May 1968.  However, the Board concedes that the USS Wiltsie was in Da Nang Harbor by way of the ship's history submitted by the Veteran.  In such instances, the VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, an examination and medical opinion are not needed in this case.  As discussed below, the evidence does not show, and the Veteran does not contend, that there was any complaints, treatment, or diagnosis of type II mellitus in service.  The Board has also determined that the Veteran did not have herbicide exposure in service.  Thus, there is no disease, injury, or event in service to which a current disorder could be related. See Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Governing Laws and Regulations for Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  The Board notes that 38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes diabetes mellitus. See 38 C.F.R. § 3.309(a). 

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).


Analysis - Service Connection

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for type II diabetes mellitus.

The medical evidence clearly shows that the Veteran has a diagnosis of type II mellitus, but for the reasons discussed below, the Board concludes that he did not have exposure to herbicides in service.

The Veteran has alleged that he was exposed to herbicides while serving aboard the USS Wiltsie from July 1967 to May 1968.  He has not stated that he actually stepped foot on the Vietnam landmass, even though he did report that his commanding officer did go ashore to obtain orders.  Rather, he alleges that the USS Wiltsie entered the inland waterways (brown water) of Vietnam and anchored in Da Nang harbor.  See Veteran's January 2010 claim.  

"Service in the Republic of Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

A veteran who never went ashore from the ship on which he or she served in Vietnamese coastal waters, such as in this instance, is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The M21-1MR does note an exception regarding Veterans who served as a coxswain and report going ashore during anchorage.  Id.  

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  

Upon review of the evidence, the Board finds that the Veteran did not serve in the Republic of Vietnam, and thus, exposure to herbicides may not be presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  Although the Veteran's DD Form 214 verifies that he received the Vietnam Service Medal with one Bronze Star and the National Defense Service Medal, the Federal Circuit held that service in the Republic of Vietnam will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal or any of these medals.  Haas, 525 F.3d at 1193-1194, 1196.  None of these medals serve as sufficient proof that he actually set foot on the Vietnam landmass.  

The Veteran's service personnel records do reflect that he served on the USS Wiltsie from July 1967 to May 1968 and in the Vietnam area of operations subsequent to October 1967.  However, his service personnel records do not show that he actually set foot in the country of Vietnam itself or that the USS Wiltsie entered any inland waterways in Vietnam.  

In February 2010, NPRC responded that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  NPRC did state the Veteran served aboard the USS Wiltsie (DD 716), which was in the official waters of the Republic of Vietnam from October 19, 1967, to November 20, 1967, from December 17, 1967, to January 14, 1968, and from January 29, 1968, to February 18, 1968, but this is not equivalent to setting foot on the Vietnam landmass or entering inland waterways.  

In support of his claim, the Veteran submitted a copy of the USS Wiltsie ship history from 1965 to 1969, which does not indicate that the ship entered the inland waterways of Vietnam while he was onboard.  In fact, the USS Wiltsie did operate on the Saigon River, an inland waterway, during July 1966, but this pre-dated the Veteran's service aboard the ship.  Furthermore, the USS Wiltsie did dock at Da Nang during January 1973 with evidence of crew members going ashore.  However, this post-dated the Veteran's active duty service.  The ship also docked in DaNang harbor and several search and rescue stations in October 1967 and November 1967 when the Veteran was onboard.  However, there is no allegation or evidence the Veteran himself went ashore during such anchorage. 

Based on the foregoing, the Board finds that the Veteran's assertions are outweighed by the official records, including his service personnel records.  The Veteran's statement that he served aboard the USS Wiltsie when it entered the inland waterways of Vietnam are uncorroborated by the record.  Although there is evidence showing the USS Wiltsie entered inland waterways, the Veteran is not shown to have been onboard during those time periods.  Furthermore, the Veteran has not made any assertions that he ever stepped upon the Vietnam landmass.  Finally, although the Veteran was aboard the USS Wiltsie when it was in Da Nang harbor, an open deep-water harbor, there is no indication that he went ashore.  Under these circumstances, the Board concludes that the preponderance of the probative evidence weighs against a finding that the Veteran served in Vietnam or was otherwise exposed to herbicides, including Agent Orange. Therefore, the Veteran is not entitled to presumptive service connection for type II diabetes mellitus pursuant to 38 C.F.R. § 3.309(e). 

Nevertheless, the determination that the Veteran did not have herbicide exposure in service does not end the Board's inquiry.  In this regard, when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on any other basis.

The Veteran's service treatment records are negative for any complaints, treatment or diagnosis of type II diabetes mellitus.  In fact, his May 1968 separation examination indicated that his albumin and sugar were negative.  

The evidence of record also shows that the Veteran did not seek treatment immediately after his military service or within one year thereafter.  Rather, the evidence indicates that he was first diagnosed many decades after his military service.  In fact, the Veteran filed an earlier claim for compensation in 1978 and made no reference to his diabetes at that time, and he later noted in his January 2010 claim that his diabetes mellitus had its onset in 2000.  The Veteran has never alleged that the disorder began in service or that there were any symptoms since service.  Therefore, the Board finds that type II diabetes mellitus did not manifest in service or within one year thereafter.  

Moreover, there is simply no evidence relating the Veteran's type II diabetes mellitus directly to service.  None of the medical records reflect any such comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or medical opinion.  In fact, as discussed above, the Veteran has only contended that his current diagnosis is related to his herbicide exposure in service, and such exposure has not been established.  He has not asserted that the disorder is otherwise directly related to his military service. Therefore, the Board finds that the Veteran's type II diabetes mellitus is not causally or etiologically related to his military service.

The Board does acknowledge that the Veteran has submitted a copy of a November 2009 Board decision in another veteran's case which granted service connection for type II diabetes mellitus.  However, previously issued Board opinions are binding only with regard to the specific case decided.  They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law. 38 C.F.R. § 20.1303.  Moreover, the Board notes that different facts were involved, as the veteran in the other case served on the U.S.S. Oklahoma.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for type II diabetes mellitus on a direct or presumptive basis. 






ORDER

Service connection for type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure, is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


